Exhibit 10.11

PROMISSORY NOTE

 

U.S.$ 4,500,000.00   Dated: November 15, 2007

FOR VALUE RECEIVED, the undersigned, PSMT (Barbados) Inc., a corporation
organized and existing under the laws of Barbados, (the “Borrower”), HEREBY
PROMISES TO PAY to the order of Citibank, N.A. (the “Bank”), acting through its
international banking facility, the principal sum of U.S.$ 4,500,000.00 (United
States Dollars Four Million Five Hundred Thousand and 00/100) in twenty
(20) consecutive semi-annual installments of U.S.$ 225,000.00 each. The first
such installment shall be due on the last day of the initial Interest Period (as
defined below), with subsequent installments due on the last day of each
subsequent Interest Period and the final such installment due on the Maturity
Date; as used herein, “Maturity Date” shall mean (i) the date which occurs ten
(10) years after the date of this Note (as stated at the beginning hereof) or,
(ii) if the date occurring ten years after the date of this Note is not a
Business Day (as defined below), the immediately preceding Business Day.

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, payable on the last
day of each Interest Period, and the date this loan shall be paid in full, at an
interest rate per annum equal at all times during each Interest Period to
1.50% per annum above the rate of interest per annum at which deposits in United
States Dollars are offered by the principal office of Citibank, N.A. in London,
England, to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to the unpaid principal of this Note (as of the first
day of such Interest Period) and for a period equal to such Interest Period;
provided, that in the event that the Borrower fails to provide the Bank with at
least three full Business Days’ notice of its intent to make the borrowing
evidenced by this Note, and in connection with such failure, the Bank incurs any
penalties, fees, costs or charges in providing the funds for such borrowing,
then the margin above the interest rate charged by the Bank for the first
Interest Period of such borrowing shall be increased by the amount of such
penalties, fees, costs and charges. The period between the date hereof and the
date of payment in full of the principal amount hereof shall be divided into
successive periods, each such period being an “Interest Period”. The initial
Interest Period shall begin on the date hereof and each subsequent Interest
Period shall begin on the day immediately following the last day of the
immediately preceding Interest Period. The duration of each Interest Period
shall be six months, provided, however, that: (a) the twentieth and final
Interest Period shall end on the Maturity Date; (b) whenever the last day of any
Interest Period would otherwise occur on a day other than a Business Day, the
last day of such Interest Period shall be extended to occur on the next
succeeding Business Day, provided, however, that, if such extension would cause
the last day of such Interest Period to occur in the next following calendar
month, the last day of such Interest Period shall occur on the immediately
preceding Business Day; and (c) whenever the first day of any Interest Period
occurs on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month. “Business Day” means any day on which dealings are
carried on in the London interbank market and banks are open for business in
London and are not required or authorized to close in New York City or in
Barbados. During the continuance of an Event of Default (as defined below), the
Borrower shall pay interest on the unpaid principal amount hereof, and on any
interest, fees or other amounts not paid when due, at a fluctuating interest
rate per annum equal at all times to 2% per annum above the Base Rate (as
defined below), payable on the dates specified for payment of interest above and
upon demand; as used herein, “Base Rate” means the rate of interest (not
necessarily Citibank, N.A.’s best or lowest rate) stated from time to time by
Citibank, N.A. in New York, New York, to be its base rate.



--------------------------------------------------------------------------------

SECTION I. Payments and Computations; Payment of Structuring Fee.

 

(a)

All payments made by the Borrower under this Note shall be made, without
deduction, withholding, set off or counterclaim, no later than 11:00 A.M. (New
York City time) on the date when due in freely transferable lawful money of the
United States of America to the Bank at its address at 399 Park Avenue, New
York, NY 10043, U.S.A., for the account of the Bank’s Lending Office in same day
funds. The Bank’s “Lending Office” means the main office of the Bank in New
York, New York, U.S.A., or any other office or affiliate of the Bank located in
the United States hereafter selected and notified to the Borrower in writing
from time to time by the Bank.

 

(b)

Computations of interest shall be made by the Bank on the basis of a year of 360
days for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.

 

(c)

Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest; provided, however, that if such extension would cause such
payment to be made in the next following calendar month, such payment shall be
made on the immediately preceding Business Day.

 

(d)

On the date of disbursement of the proceeds of this Note, the Bank shall receive
from the Borrower a structuring fee equal to 0.25% of the principal amount of
this Note. The Bank may, upon the Borrower’s request, deduct the full amount of
such structuring fee from the proceeds of this Note before such proceeds are
disbursed by the Bank to the Borrower (provided, however, that for all other
purposes under this Note, the amount of the proceeds hereof disbursed to the
Borrower shall then equal the sum of the reduced amount actually disbursed to
the Borrower and the amount of such structuring fee).

SECTION 2. Prepayments.

 

(a)

The Borrower may, upon at least five (5) Business Days’ notice to the Bank
stating the proposed date and principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay this Note in whole or in part,
together with accrued interest to the date of such prepayment on the amount
prepaid, provided that (i) each partial prepayment shall be in a principal
amount not less than U.S.$ 225,000.00 and (ii) in the event of such prepayment
other than on the last day of an Interest Period, the Borrower shall be
obligated to reimburse the Bank in respect thereof pursuant to Section 15(c).
Notwithstanding the foregoing, if any such prepayment is for the prepayment in
full of all obligations under this Note in connection with a termination of this
Note and is being paid by the Borrower from the proceeds of another transaction,
then such prepayment may be conditioned upon the closing of such other
transaction; provided that (i) if such prepayment is not made on the date set
forth in the applicable notice, the Borrower shall be obligated to pay to the
Bank any amounts required to be paid under Section 15(c), and (ii) the Bank
shall have no obligation to accept such prepayment later than five (5) Business
Days after the date set forth in the applicable notice.

 

(b)

If the Bank shall notify the Borrower that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
the Bank to continue to fund or maintain this Note, upon demand by the Bank the
Borrower shall forthwith prepay in full this Note with accrued interest thereon
and all other amounts payable by the Borrower hereunder. If it is lawful for the
Bank to maintain this Note through the last day of the Interest Period then
applicable, such prepayment shall be due on such last day.



--------------------------------------------------------------------------------

SECTION 3. Increased Costs.

If, due to either (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
after the date hereof in or in the interpretation of any law or regulation or
(ii) the compliance by the Bank with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
issued after the date hereof, there shall be any increase in the cost to the
Bank of funding or maintaining this Note, then the Borrower shall from time to
time, upon demand by the Bank, pay to the Bank additional amounts sufficient to
indemnify the Bank against such increased cost; provided that the Bank shall not
be entitled to compensation, and the Borrower shall not be required to pay any
compensation, under this Section for any such amounts incurred or accruing more
than 180 days prior to the date of the delivery to the Borrower of the
certificate referred to in the next sentence. A certificate as to the amount of
such increased cost, submitted to the Borrower by the Bank, shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 4. Increased Capital.

If the Bank determines that compliance with any change after the date hereof in
any law or regulation or any guideline or interpretation thereof or request from
any central bank or other governmental authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by the Bank or any entity controlling the Bank and that the
amount of such capital is increased by or based upon the existence of this Note,
then, upon demand by the Bank, the Borrower shall pay to the Bank, from time to
time as specified by the Bank, additional amounts sufficient to compensate the
Bank in the light of such circumstances, to the extent that the Bank reasonably
determines such increase in capital to be allocable to the existence of this
Note; provided that the Bank shall not be entitled to compensation, and the
Borrower shall not be required to pay any compensation, under this Section for
any such amounts incurred or accruing more than 180 days prior to the date of
the delivery to the Borrower of the certificate referred to in the next
sentence. A certificate as to such amounts, submitted to the Borrower by the
Bank, shall be conclusive and binding for all purposes, absent manifest error.

SECTION 5. Taxes.

 

(a)

Any and all payments made by the Borrower hereunder or under any instrument
delivered hereunder shall be made, in accordance with Section 1 or the
applicable provisions of such other instrument, free and clear of and without
deduction for any and all present and future taxes (including, without
limitation, value-added taxes and withholding taxes), levies, imposts,
deductions, charges or withholdings and all liabilities with respect thereto,
excluding, in the case of the Bank, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
under the laws of which the Bank is organized or any political subdivision
thereof and taxes imposed on its overall net income, and franchise taxes imposed
on it in lieu of net income taxes, by the jurisdiction of the Bank’s Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities hereinafter
referred to as “Taxes”). If the Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other
instrument to be delivered hereunder to the Bank, (i) the sum payable shall be
increased as may be necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 5), the Bank receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in the minimum amount and in accordance
with applicable law.

 

(b)

In addition, the Borrower shall pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under any other instrument to be
delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Note or any other
instrument to be delivered hereunder (hereinafter referred to as “Other Taxes”).



--------------------------------------------------------------------------------

(c)

The Borrower shall indemnify the Bank for and hold it harmless against the full
amount of Taxes and Other Taxes (including, without limitation, any taxes of any
kind imposed or asserted by any jurisdiction on amounts payable under this
Section 5) imposed on or paid by the Bank or any Affiliate (as hereinafter
defined) of the Bank in respect of any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes or Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date the Bank makes written demand
therefor.

 

(d)

Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Bank, at its address referred to in Section 13, the original or a
certified copy of a receipt evidencing such payment. In the case of any payment
hereunder or under any other documents to be delivered hereunder by or on behalf
of the Borrower, if the Borrower determines that no Taxes are payable in respect
thereof, the Borrower shall, at the Bank’s request, furnish, or cause the payor
to furnish, to the Bank, an opinion of counsel reasonably acceptable to the Bank
stating that such payment is exempt from Taxes.

 

(e)

The Bank shall upon written request (but only if the Bank is lawfully able to do
so) use best efforts to provide the Borrower with two copies of any form,
document or other certification, appropriately completed, necessary for the Bank
to be exempt from, or entitled to a reduced rate of, any Tax on payments
pursuant hereto. To the extent that any such form, document or certification
becomes obsolete, the Bank shall upon written request provide either an updated
or successor form, document or certification to the Borrower.

SECTION 6. Use of Proceeds; Security Agreement and Guaranty.

 

(a)

The proceeds of this Note shall be available (and the Borrower agrees that it
shall use such proceeds) solely to finance its acquisition of Regan Lodge Inc.

 

(b)

The obligations of the Borrower under this Note are secured by, and the Bank’s
disbursement of the proceeds of this Note to the Borrower is conditioned upon,
(i) the execution by PriceSmart, Inc. (the “Guarantor”) of that certain Guaranty
dated on or about the date hereof (the “Guaranty”), and (ii) the granting by the
Borrower and Regan Lodge Inc. to the Bank, pursuant to the terms of that certain
Debenture and Deed Of Charge by way of Legal Mortgage made as of the date hereof
between the Borrower and Regan Lodge Inc. (Company No. 19394) and Citicorp
Merchant Bank Limited, a licensed bank and trust company incorporated in the
Republic of Trinidad & Tobago and registered as an external company under the
laws of Barbados (the “Security Agreement”), a first-priority security interest
in the assets of the Borrower identified as collateral therein and a
second-priority security interest in the assets of Regan Lodge Inc. identified
as collateral therein subject only to the Debenture/Mortgage dated the 7th day
of May, 2001 (recorded in the Registration Office of Barbados on the 5th day of
July, 2001 as Deed No. 4915) and made between Regan Lodge Inc. and Citicorp
Merchant Bank Limited.

SECTION 7. Representations and Warranties.

The Borrower represents and warrants as follows:

 

(a)

The Borrower is a corporation duly organized and validly existing under the laws
of Barbados and has all requisite corporate power and authority (including,
without limitation, all governmental licenses, permits and other approvals) to
own, lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.

 

(b)

The execution, delivery and performance by the Borrower of this Note are within
the Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) contravene the Borrower’s organizational
documents or (ii) contravene in any material respect any law or contractual
restriction binding on or affecting the Borrower.



--------------------------------------------------------------------------------

(c)

No authorization or approval or other action by, and no notice to or filing
with, (i) any governmental authority or regulatory body or (ii) any other third
party with respect to any material contractual obligation, is required for the
due execution, delivery and performance by the Borrower of this Note.

 

(d)

This Note has been duly executed and delivered by the Borrower. This Note is the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms.

 

(e)

The Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as at August 31, 2006, and the related Consolidated statements of income and
cash flows of the Borrower and its Consolidated Subsidiaries for the fiscal year
then ended, accompanied by an opinion of the Borrower’s auditors, or other
approved independent public accountants, and the Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at July 31, 2007, and the
related Consolidated statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for the last eleven (11) months then ended, duly
certified by the chief financial officer of the Borrower, copies of which have
been furnished to the Bank, fairly present the Consolidated financial condition
of the Borrower and its Consolidated Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles in Barbados, consistently applied.
Since July 31, 2007, there has been no Material Adverse Change.

There is no pending or threatened action, suit, investigation, litigation or
proceeding affecting the Borrower or any Subsidiary of the Borrower before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of this Note or the consummation of the transactions
contemplated hereby.

 

(g)

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the U.S. Federal Reserve System), and no
proceeds of the loan evidenced by this Note will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

 

(h)

Each of the Borrower and its Subsidiaries (if any) has filed, has caused to be
filed or has been included in all material tax returns (national, departmental,
local, municipal and foreign) required to be filed and has paid all material
taxes, assessments, fees and other charges (including interest and penalties)
due with respect to the years covered by such returns.

Each of the Borrower and its Subsidiaries (if any) is in compliance with all
applicable laws, ordinances, rules, regulations and requirements of all
governmental authorities (including, without limitation, all governmental
licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business and laws with respect to social security and pension
fund obligations), in each case except to the extent that failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

No income, stamp or other taxes (other than taxes on, or measured by, net income
or net profits) or levies, imposts, deductions, charges, compulsory loans or
withholdings whatsoever are or will be, under applicable law in Barbados,
imposed, assessed, levied or collected by the Government of Barbados or any
political subdivision or taxing authority thereof or therein either (i) on or by
virtue of the execution or delivery of this Note or (ii) on any payment to be
made by the Borrower pursuant to this Note.

 

(k)

Neither the Borrower nor any Subsidiary of the Borrower, nor any of their
respective properties, has any immunity from jurisdiction of any court or from
set-off or any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the laws of Barbados.



--------------------------------------------------------------------------------

(1)

The Borrower’s obligations under this Note constitute direct, unconditional,
unsubordinated and unsecured obligations of the Borrower and do rank and will
rank pari passu in priority of payment and in all other respects with all other
unsecured indebtedness of the Borrower.

 

(m)

This Note is in proper legal form under the law of Barbados for the enforcement
thereof against the Borrower under the law of Barbados; and to ensure the
legality, validity, enforceability or admissibility in evidence of this Note in
Barbados, it is not necessary that this Note or any other document be filed or
recorded with any court or other authority in Barbados or that any stamp or
similar tax be paid on or in respect of this Note.

 

(n)

The Borrower, a nonbank entity located outside the United States of America,
understands that it is the policy of the Board of Governors of the U.S. Federal
Reserve System that extensions of credit by international banking facilities (as
defined in Section 204.8(a) of Regulation D of the Board of Governors of the
U.S. Federal Reserve System as in effect from time to time (“Regulation D”)) may
be used only to finance the non-U.S. operations of a customer (or its foreign
affiliates) located outside the United States of America as provided in
Section 204.8(a)(3)(vi) of Regulation D. Therefore, the Borrower acknowledges
that the proceeds of its borrowing from the international banking facility of
the Bank will be used solely to finance the Borrower’s operations outside the
United States of America or that of the Borrower’s foreign affiliates.

 

(o)

Neither the Borrower nor any of its Subsidiaries is an “investment company”, or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

No information, exhibit or report furnished by or on behalf of the Borrower to
the Bank in connection with the negotiation of this Note or pursuant to the
terms of this Note contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading.

 

(q)

The Borrower is Solvent.

SECTION 8. Affirmative Covenants.

So long as the loan evidenced by this Note shall remain unpaid, the Borrower
shall:

 

(a)

Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries (if any)
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, in each case except to the extent that failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

(b)

Visitation Rights. At any reasonable time and from time to time during regular
business hours and upon reasonable notice, permit the Bank or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower its
Subsidiaries (if any), and to discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries (if any) with any of their officers or directors
and with their independent certified public accountants.

 

(c)

Reporting Requirements. Furnish to the Bank:

 

  (i)

as soon as available and in any event within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower and of Regan
Lodge Inc., respectively,



--------------------------------------------------------------------------------

 

Consolidated and consolidating balance sheets of the Borrower and its
Consolidated Subsidiaries and of Regan Lodge Inc. and its Consolidated
Subsidiaries (if any) as of the end of such fiscal quarter and Consolidated and
consolidating statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries and of Regan Lodge Inc. and its Consolidated
Subsidiaries (if any) for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Borrower as
having been prepared in accordance with generally accepted accounting
principles, and certificates of the chief financial officer of the Borrower as
to compliance with the terms of this Note (except Section 10(a) of this Note)
and setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 10(b), provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 10(b), a statement of reconciliation
conforming such financial statements to GAAP; upon Regan Lodge Inc.’s merger or
consolidation with the Borrower, this Section 8(c) (i) shall no longer apply to
Regan Lodge Inc.;

as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower and each fiscal year of Regan Lodge Inc.,
respectively, a copy of the annual audit report for the fiscal year for the
Borrower and its Consolidated Subsidiaries, containing Consolidated and
consolidating balance sheets of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and Consolidated and consolidating statements
of income and cash flows of the Borrower and its Consolidated Subsidiaries for
such fiscal year, and a copy of the annual audit report for the fiscal year for
Regan Lodge Inc. and its Consolidated Subsidiaries (if any), containing
Consolidated and consolidating balance sheets of Regan Lodge Inc. and its
Consolidated Subsidiaries (if any) as of the end of such fiscal year and
Consolidated and consolidating statements of income and cash flows of Regan
Lodge Inc. and its Consolidated Subsidiaries (if any) for such fiscal year, in
each case accompanied by an opinion reasonably acceptable to the Bank by Ernst &
Young LLP or other independent public accountants reasonably acceptable to the
Bank, provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Borrower
shall also provide, if necessary for the determination of compliance with
Section 10, a statement of reconciliation conforming such financial statements
to GAAP; upon Regan Lodge Inc.’s merger or consolidation with the Borrower, this
Section 8(c) (ii) shall no longer apply to Regan Lodge Inc.;

 

  (iii)

as soon as possible and in any event within ten Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;

 

  (iv)

promptly after the Borrower becoming aware of the commencement thereof, notice
of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Borrower or any Subsidiary of the Borrower of the type
described in Section 7(1); and

 

  (v)

such other information respecting the Borrower or its Subsidiaries (if any) as
the Bank may from time to time reasonably request.

SECTION 9. Negative Covenants.

So long as the loan evidenced by this Note shall remain unpaid, (i) the Borrower
shall not merge or consolidate with or into any Person without first obtaining
the express written consent of the Bank, except that (ii) the Bank’s consent
shall not be required in the event that Regan Lodge Inc. or any other Subsidiary
of the Borrower at any time merges or consolidates with or into the Borrower, or
in the event that any



--------------------------------------------------------------------------------

Subsidiary of the Borrower at any time merges or consolidates with or into any
other Subsidiary of the Borrower; however, the Borrower shall furnish the Bank
at least 30 days’ advance notice, in writing, of any merger or consolidation
referred to in clause (ii) of this Section 9.

SECTION 10. Financial Covenants.

So long as the loan evidenced by this Note shall remain unpaid, the Borrower
shall:

 

(a)

Maintain a Debt Service Coverage Ratio of not less than 4.5 to 1.0 during the
Borrower’s fiscal year ending August 31, 2008, 3.5 to 1.0 during its fiscal year
ending August 31, 2009, 3.0 to 1.0 during its fiscal year ending August 31,
2010, 2.5 to 1.0 during its fiscal year ending August 31, 2011, 2.0 to 1.0
during its fiscal year ending August 31, 2012, and 1.5 to 1.0 during its fiscal
year ending August 31, 2013 and each subsequent fiscal year of the Borrower; as
used herein, “Debt Service Coverage Ratio” means that certain ratio the
numerator of which equals the sum of operating income (including other operating
cash income) plus depreciation expenses and the denominator of which equals the
sum of gross interest expense plus current maturity of long term debt, in each
case of the Borrower and its Consolidated Subsidiaries determined in accordance
with GAAP.

 

(b)

Maintain a Leverage Ratio of not more than 1.0 to 1.0; as used herein, “Leverage
Ratio” means that certain ratio the numerator of which equals the balance sheet
amount of total debt of the Borrower and its Consolidated Subsidiaries
determined in accordance with GAAP and the denominator of which equals EBITDA
(as defined below).

 

(c)

For purposes of this Section 10, “EBITDA” shall mean the sum of (A) net income,
(B) tax expenses, (C) interest expenses, (D) depreciation expenses,
(E) amortization expenses, (F) any non-cash items used to determine net income,
and (G) losses (or minus gains) from the sale of assets (other than inventory in
the ordinary course of business), less interest income, in each case of the
Borrower and its Consolidated Subsidiaries determined in accordance with GAAP.

SECTION 11. Events of Default.

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)

The Borrower shall fail to pay any principal of this Note when due; or the
Borrower shall fail to pay any interest hereon or other amount payable hereunder
within five (5) Business Days of the date when due; or

 

(b)

Any representation or warranty made by the Borrower (or any of its officers)
under or in connection with this Note or by the Guarantor under or in connection
with the Guaranty shall prove to have been incorrect in any material respect
when made; or

 

(c)

The Borrower or the Guarantor shall fail to perform or observe any term,
covenant or agreement contained in this Note or the Guaranty on its part to be
performed or observed, and such failure shall continue for thirty 30 days after
written notice thereof from the Bank; or

 

(d)

The Borrower, the Guarantor or any Subsidiary of the Borrower shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least U.S. $225,000.00 (or its equivalent in
other currencies) in the aggregate (but excluding Debt outstanding hereunder) of
the Borrower, such Subsidiary or the Guarantor (as the case may be), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or



--------------------------------------------------------------------------------

 

instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case in full prior to the stated maturity thereof;
or

 

(e)

The Borrower, the Guarantor or any Subsidiary of the Borrower shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower, any such Subsidiary or the Guarantor seeking to adjudicate it bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property; or the Borrower, any such Subsidiary or the Guarantor shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

 

(f)

Any judgment or order for the payment of money in excess of U.S.$500,000.00 (or
its equivalent in other currencies) shall be rendered against the Borrower or
any Subsidiary of the Borrower, or any judgment or order for the payment of
money (to the extent not covered by insurance) exceeds U.S.$4,500,000.00 (or its
equivalent in other currencies) shall be rendered against the Guarantor, and (in
any of the foregoing instances) there shall be any period of 10 or more
consecutive days during which such judgment or order is not satisfied,
discharged, vacated or subject to a stay of enforcement by reason of a pending
appeal or otherwise; or

 

(g)

Any non-monetary judgment or order shall be rendered against the Borrower or any
Subsidiary of the Borrower that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 or more consecutive days
during which such judgment or order is not satisfied, discharged, vacated or
subject to a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise; or

 

(h)

Unless agreed to in writing by the Bank, the obligations of the Borrower or the
Guarantor under this Note and/or the Guaranty shall fail to rank at least pari
passu with all other unsecured Debt of the Borrower or the Guarantor, as the
case may be; or

 

(i)

Any provision of this Note or of the Guaranty shall cease to be valid and
binding on or enforceable against the Borrower or the Guarantor, or the Borrower
or the Guarantor shall so assert or state in writing, or the obligations of the
Borrower under this Note or of the Guarantor under the Guaranty shall in any way
become illegal; or

 

(j)

Either (i) any authority asserting or exercising governmental or police powers
in Barbados shall take any action, including a general moratorium, canceling,
suspending or deferring the obligation of the Borrower or the Guarantor to pay
any amount of principal or interest payable under this Note or preventing or
hindering the fulfillment by the Borrower or the Guarantor of its obligations
under this Note or having any effect on the currency in which the Borrower or
the Guarantor may pay its obligations under this Note or on the availability of
foreign currencies in exchange for local currency (including any requirement for
the approval to exchange foreign currencies for local currency) or otherwise or
(ii) the Borrower or the Guarantor, as the case may be, shall, voluntarily or
involuntarily, participate or take any action to participate in any facility or
exercise involving the rescheduling of the Borrower’s or the Guarantor’s debts
or the restructuring of the currency in which the Borrower or the Guarantor may
pay its obligations; or

 

(k)

Any authority asserting or exercising governmental or police powers in Barbados
or any person acting or purporting to act under such authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any portion of the property of the Borrower or the Guarantor; or



--------------------------------------------------------------------------------

(1)

The Guarantor shall cease to own directly or indirectly 100% of the outstanding
Voting Stock of the Borrower; or

 

(m)

A Material Adverse Change shall have occurred and be continuing; or

 

(n)

The Guarantor shall fail to perform or observe any term, covenant or agreement
in the Guaranty, and such failure shall continue for thirty (30) days after
written notice thereof from the Bank; or

 

(o)

Any Event of Default as defined in Section 6.2 of the Security Agreement shall
occur and be continuing;

then, and in any such event, the Bank may, by notice to the Borrower, declare
this Note, all principal amounts evidenced thereby, all interest thereon and all
other amounts payable under this Note to be forthwith due and payable, whereupon
this Note, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under clause (e) above, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

SECTION 12. Amendments, Etc.

No amendment or waiver of any provision of this Note, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Bank and, in the case of an
amendment, the Borrower, and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

SECTION 13. Notices Etc.

All notices and other communications provided for hereunder shall be in writing
and mailed (by international courier), telecopied, telegraphed, telexed, cabled
or delivered, if to the Borrower, at its address at PriceSmart, Inc., 9740
Scranton Road, San Diego, California 92121-1745, USA. Attention: Mr. Atul Patel;
and if to the Bank, at its address at 399 Park Avenue, New York, NY 10043,
U.S.A., Attention: Mr. Leslie Munroe; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
party. All such notices and communications shall, when mailed, telecopied,
telegraphed, telexed or cabled, be effective when deposited in the mails,
telecopied, delivered to the telegraph company, confirmed by telex answerback or
delivered to the cable company, respectively.

SECTION 14. No Waiver; Remedies.

No failure on the part of the Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 15. Costs and Expenses.

 

(a)

The Borrower agrees to pay on demand all losses, and reasonable costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiation, legal proceedings or
otherwise) of this Note, including, without limitation, losses, costs and
expenses sustained by the Bank as a result of any default hereunder.

 

(b)

The Borrower agrees to indemnify and hold harmless the Bank and each of its
Affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and



--------------------------------------------------------------------------------

 

against any and all claims, damages, losses, liabilities and reasonable expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) this Note or the actual or
proposed use of the proceeds thereof, except to the extent such claim, damage,
loss, liability or expense is found in a final, non appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this subsection
(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Bank, any of its Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability arising out of or otherwise relating to this Note, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of this Note.

 

(c)

If the Borrower makes any payment of principal under this Note or pursuant to
Sections 2, 3 or 4 or acceleration of the maturity of the Note pursuant to
Section 11 or for any other reason other than on the Maturity Date hereof or on
the last day of an Interest Period, or if the Borrower fails to make a payment
or prepayment of this Note for which a notice of prepayment has been given or
that is otherwise required to be made, the Borrower shall, upon demand, pay the
Bank any resulting loss, cost or expense incurred by it, including (without
limitation), any loss (including loss of anticipated profits), cost or expense
incurred in obtaining, liquidating or reemploying deposits or other funds
acquired by the Bank to maintain this Note.

 

(d)

Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
3, 4, 5, 15, 17, 22, 23 and 24 shall survive the payment in full of the
principal, interest and all other amounts payable hereunder.

SECTION 16. Right of Set-off.

 

(a)

Upon the occurrence and during the continuance of any Event of Default, the Bank
and any of its Affiliates are hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived by
the Borrower), to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final), at
any time held and other indebtedness at any time owing by the Bank or any of its
Affiliates to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Note, irrespective of whether or not the Bank shall have made any demand under
this Note and although such obligations may be unmatured. The Bank agrees to
notify the Borrower promptly after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Bank and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Bank and its Affiliates may have.

 

(b)

The currency equivalent of the amount of any deposit or indebtedness that shall
be set-off and applied against any and all obligations of the Borrower hereunder
or that may be charged against any or all of the Borrower’s accounts with the
Bank or any of its Affiliates shall be that which, in accordance with normal
banking procedures, will be necessary to purchase with such other currency, in
New York, New York, U.S.A., the amount of United States Dollars that the
Borrower has so failed to pay when due.



--------------------------------------------------------------------------------

SECTION 17. Judgments:, Other Currencies.

 

(a)

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in United States Dollars into another currency, the
Borrower and the Bank agree, to the fullest extent permitted by Jaw, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Bank could purchase United States Dollars with such other
currency in New York, New York, U.S.A. on the Business Day preceding that on
which final, non-appealable judgment is given.

 

(b)

The obligation of the Borrower in respect of any sum due from it to the Bank
hereunder shall, notwithstanding any judgment in a currency other than United
States Dollars, be discharged only to the extent that on the Business Day
following receipt by the Bank of any sum adjudged to be due hereunder in such
other currency, the Bank may in accordance with normal banking procedures,
purchase United States Dollars with such other currency. If the amount of United
States Dollars so purchased is less than the sum originally due to the Bank in
United States Dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Bank against such loss, and
if the United States Dollars so purchased exceed the sum originally due to the
Bank in United States Dollars, the Bank agrees to remit to the Borrower such
excess.

SECTION 18. Joint and Several Liability; Pronouns.

If this Note is signed by two or more persons or entities, each of such persons
or entities shall be jointly and severally liable for the Borrower’s obligations
under it, the release of one or more such persons or entities shall not affect
the obligations and liabilities of the others, the term “the Borrower” shall
mean all such persons or entities and the term “the Borrower (or any of them)”
shall mean any one or more of such persons or entities. If appropriate, each
pronoun shall be read as a masculine or feminine pronoun and each singular
pronoun as a plural pronoun.

SECTION 19. Completion of Instrument.

The Borrower hereby irrevocably authorizes the Bank, if this Note is delivered
to the Bank undated, to complete the appropriate blank at the head of this Note
with a date that is earlier of the date this Note is delivered to the Bank and
the date any obligation intended to be evidenced hereby is first created, or, if
it is delivered with elements essential to its being an instrument not
completed, to make whatever appropriate insertions are necessary to make this
Note an instrument.

SECTION 20. Certain Waivers.

The Borrower hereby waives presentment for payment, demand, notice of dishonor
and protest of this Note.

SECTION 21. Binding Effect; Assignments.

The Borrower shall not assign or transfer any right or obligation under this
Note without the prior written consent of the Bank. This Note shall be binding
upon and inure to the benefit of the Borrower and the Bank and their respective
successors and assigns. The Bank may assign to any financial institution
(including, without limitation, any financial institution affiliated with the
Bank) all or any part of, or any interest in, the Bank’s rights and benefits
hereunder and to the extent of such assignment such assignee shall have the same
rights and benefits against the Borrower as it would have had if it were the
Bank hereunder.

SECTION 22. Governing Law.

This Note shall be governed by and construed in accordance with the laws of the
State of New York, United States of America.



--------------------------------------------------------------------------------

SECTION 23. Consent to Jurisdiction; Waiver of Immunities.

 

(a)

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York, New York,
U.S.A., and any appellate court from any thereof, over any action or proceeding
arising out of or related to this Note or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such federal court. The Borrower hereby irrevocably appoints CT Corporation
System (the “Process Agent”), with an office on the date hereof at 111 Eighth
Avenue, New York, NY 10011, U.S.A., as its agent to receive on behalf of the
Borrower and its property, service of copies of the summons and complaint and
any other process which may be served in any such action or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
Borrower in care of the Process Agent at the Process Agent’s above address, and
the Borrower hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, the
Borrower also irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to the
Borrower at its address as set forth below. The Borrower agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)

The Borrower irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note in any New York State or federal court. The Borrower
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)

Nothing in this Section 23 shall affect the right of the Bank to serve legal
process in any other manner permitted by law or affect the right of the Bank to
bring any action or proceeding against the Borrower or its property in the
courts of any other jurisdiction.

 

(d)

To the extent that the Borrower has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Borrower hereby
irrevocably waives such immunity in respect of its obligations under this Note,
and, without limiting the generality of the foregoing, agrees that the waivers
set forth in this subsection (d) shall have the fullest scope permitted under
the Foreign Sovereign Immunities Act of 1976 of the United States, as amended,
and are intended to be irrevocable for purposes of such Act.

SECTION 24. Confidentiality.

The Bank agrees to hold all Confidential Information obtained pursuant to the
provisions of this Note in accordance with its customary procedure for handling
such information of this nature and in accordance with safe and sound banking
practices, provided, that nothing herein shall prevent the Bank from disclosing
and/or transferring such Confidential Information (i) upon the order of any
court or administrative agency or otherwise to the extent required by statute,
rule, regulation or judicial process, (ii) to bank examiners or upon the request
or demand of any other regulatory agency or authority, (iii) which had been
publicly disclosed other than as a result of a disclosure by the Bank prohibited
by this Note, (iv) in connection with any litigation with respect to this Note
or the documents executed in connection herewith to which the Bank is a party,
or in connection with the exercise of any remedy hereunder or under this Note,
(v) to the Bank’s legal counsel and independent auditors and accountants,
(vi) to the Bank’s branches, subsidiaries, representative offices, affiliates
and agents and third parties selected by any of the foregoing entities, wherever
situated, for confidential use (including in connection with the provision of
any service and for data processing, statistical and risk analysis purposes),
provided that such branches, subsidiaries, offices,



--------------------------------------------------------------------------------

affiliates, agents and third parties are legally obligated to maintain the
confidentiality of such Confidential Information, and (vii) subject to
provisions substantially similar to those contained in this Section 24, to any
actual or proposed participant or assignee hereunder.

SECTION 25. Patriot Act.

The Bank hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Bank to identify the Borrower
in accordance with the Patriot Act. The Borrower shall, and shall cause each of
its Subsidiaries (if any) to, provide such information and take such actions as
are reasonably requested by the Bank in order to assist the Bank in maintaining
compliance with the Patriot Act.

SECTION 26. Defined Terms.

 

(a)

As used in this Note, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Bank” has the meaning specified in the first paragraph of this Note.

“Borrower” has the meaning specified in the first paragraph of this Note.

“Business Day” has the meaning specified in the second paragraph of this Note.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Citigroup” means Citigroup, Inc. and each subsidiary and affiliate thereof
(including, without limitation, Citibank, N.A. and each of its branches wherever
located).

“Confidential Information” means information that the Borrower furnishes to the
Bank, but does not include any such information that is or becomes generally
available to the public or that is or becomes available to the Bank from a
source other than the Borrower, unless, to the actual knowledge of the recipient
of such information, such source breached an obligation of confidentiality in
providing such information to such recipient.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred and
paid in the ordinary course of such Person’s business), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all



--------------------------------------------------------------------------------

obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment obligations
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (i) all Debt referred to in clauses
(a) through (h) above (including Guaranteed Debt) secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Events of Default” has the meaning specified in Section 11.

“GAAP” has the meaning specified in Section 26(b).

“Guarantor” has the meaning specified in Section 6(b).

“Guaranty” has the meaning specified in Section 6(b).

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indemnified Party” has the meaning specified in Section 15(b).

“Interest Period” has the meaning specified in the second paragraph of this
Note.

“Lending Office” has the meaning specified in Section 1(a).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or of the Borrower and its Subsidiaries (if any) taken
as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower or of the Borrower and its Subsidiaries (if any) taken
as a whole, (b) the rights and remedies of the Bank under this Note or (c) the
ability of the Borrower to perform its obligations under this Note.

“Maturity Date” has the meaning specified in the first paragraph of this Note.

“Other Taxes” has the meaning specified in Section 5(b).



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Process Agent” has the meaning specified in Section 23(a).

“Security Agreement” has the meaning specified in Section 6(b).

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 5(a).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

(b)

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles in Barbados consistent
with those applied in the most recent balance sheet and statements of income and
cash flows referred to in Section 7(e) (“GAAP”).

SECTION 27. Waiver of Jury Trial.

The Borrower and (by accepting this Note) the Bank hereby irrevocably waive all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Note or the
actions of the Bank in the negotiation, administration, performance or
enforcement hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its
officer thereunto duly authorized, as of the date first above written.

 

PSMT (BARBADOS) INC.

By:

 

/s/ AtulKumar Chandubhai Patel

Print Name:

 

AtulKumar Chandubhai Patel

Title:

 

Treasurer



--------------------------------------------------------------------------------

State of California

County of San Diego

On November 8, 2007, before me, Patricia A. Sweeney, Notary Public,

personally appeared Atulkumar Chandubhai Patel

x personally known to me - OR - ¨ proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

 

WITNESS my hand and office seal.

       

/s/ Patricia A. Sweeney

LOGO [g42433exf-part118.jpg]

    SIGNATURE OF NOTARY